                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                          JONESBORO DIVISION

ANTHONY GANUS                                                                PLAINTIFF

v.                          CASE NO. 3:19-CV-00027 BSM

GREENE COUNTY, ARKANSAS                                                    DEFENDANT

                                      JUDGMENT

       Pursuant to Greene County, Arkansas’s offer of judgment and Anthony Ganus’s notice

of acceptance of offer of judgment [Doc. No. 8], judgment is entered in favor of Ganus and

against Greene County in the amount of $2,500, plus reasonable attorney’s fees and costs in

an amount to be determined by the court upon Ganus’s petition.

       IT IS SO ORDERED this 17th day of July 2019.



                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
